

115 S2441 IS: To amend the Steel Industry American Heritage Area Act of 1996 to repeal the funding limitation.
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2441IN THE SENATE OF THE UNITED STATESFebruary 15, 2018Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Steel Industry American Heritage Area Act of 1996 to repeal the funding limitation.
	
 1.Rivers of Steel National Heritage AreaSection 409(a) of the Steel Industry American Heritage Area Act of 1996 (54 U.S.C. 320101 note; 110 Stat. 4256; 113 Stat. 1501A–158; 122 Stat. 824; 129 Stat. 2551) is amended by striking the second sentence.